Citation Nr: 0837158	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946 
and from October 1946 to October 1954.  This case comes to 
the Board of Veterans' Appeals (Board) from a rating decision 
dated in August 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2007.

The issue was remanded by the Board in June 2007 for further 
development.  That development having taken place, the issue 
is again before the Board for adjudication.


FINDING OF FACT

In April 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of the appeal for increased rating for PTSD was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of an increased rating for PTSD have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Inasmuch as the claim was withdrawn, the provisions of the 
VCAA are not for application.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Claim to Withdraw

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).

In this case, in April 2008, the veteran submitted a written 
statement clearly indicating his wish to withdraw his appeal 
for the issues of entitlement to increased rating for PTSD.

The veteran has withdrawn his appeal regarding this issue 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration. 


Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The claim for entitlement to an increased rating for PTSD is 
dismissed without prejudice.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


